                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 TIMOTHY BOWLING,
              Plaintiff,
        v.                                    Case No. 3: 17-cv-200
 ENGINETICS CORPORATION, et                   JUDGE WALTER H. RICE
 al.,
              Defendants.




       DECISION AND ENTRY SUSTAINING DEFENDANTS' MOTION FOR
       SUMMARY JUDGMENT (DOC. #22); JUDGMENT TO ENTER IN
       FAVOR OF DEFENDANTS AND AGAINST PLAINTIFF;
       TERMINATION ENTRY




      After being terminated from his job as a laser technician, Plaintiff Timothy

Bowling filed suit against his former employer, Enginetics Corporation, his

supervisor Michael Byron, and Human Resources Manager Linda Wright-Manuel.

Bowling alleged claims of age discrimination and wrongful termination under

federal and state law and a claim of intentional infliction of emotional distress. He

sought injunctive relief, reinstatement and money damages. Defendants maintain

that Bowling was terminated for excessive absenteeism.
       This matter is currently before the Court on Defendants' Motion for

Summary Judgment, Doc. #22. 1 For the reasons set forth below, the Court

sustains that motion.




I.    Background and Procedural History

      Enginetics is a company that makes aircraft engine parts. Timothy Bowling

began working there in 2005, when he was 42 or 43 years old. In March of 2012,

the company, which was then under new management, instituted an Attendance

and Punctuality Policy (the "Policy"). Doc. #20-4, PagelD##280-82. As explained

by Human Resources manager Linda Wright-Manuel, the Policy was created to

ensure a fair and uniform process for disciplining hourly employees for attendance

violations. Doc. #21, PagelD##470-71.

      The Policy provided a system of progressive discipline. Employees

accumulated "occurrence points" each time they were tardy or had an unexcused

absence. They were given written warnings when they reached 10 and 12

occurrence points. They were given a written warning and suspended for 3 days

without pay when they reached 14 occurrence points. An employee who

accumulated 16 occurrence points within a calendar year would be terminated. Id.

at PagelD##454-55, 484; Doc. #20-4, PagelD#280.




1
  All claims against Michael Byron have already been dismissed with prejudice.
Doc. #23.


                                         2
      Attendance tracking was tied directly to the payroll system, which was

administered by ADP. Hourly employees used a badge to clock in and out each

workday. Based on those time clock records, ADP would provide Enginetics'

finance department with a weekly report, listing employees who had reached

certain occurrence point levels under the Policy. Wright-Manuel would then issue

warnings to those employees or take other disciplinary action against them. Doc.

#21, PagelD##454-55. She did not audit any of the information contained in the

ADP report for accuracy. Id. at PagelD#474. She explained that she had no

reason to do so because the ADP report was directly tied to the employee's time

clock records. Id. at PagelD#496.

      Bowling received a copy of the Policy and was trained on it. Doc. #20,

PagelD#141; Doc. #20-5, PagelD#306. In 2015, Bowling received occurrence

points on the following dates, for the following reasons:

                                       Left early
         •    2/13/15      1 point
                           2 points    Unexcused absence
          •   2/15/15
                           2 points    Unexcused absence
          •   2/20/15
                           2 points    Unexcused absence
          •   6/22/15
                           1 point     Tardy
          •   6/25/15
                           1 point     Unscheduled vacation
          •   6/27/15
                           1 point     Tardy
          •   6/28/15
                           2 points    Unexcused absence
          •   7/5/15
                           1 point     Tardy
          •   7/11/15
          •   7/17/15       1 point    Tardy
                            2 points   Unexcused absence
          •    11 /16/15




                                           3
 Doc. #21-3, PagelD##513-15. He was terminated on November 30, 2015, at age

53, allegedly for having reached 16 occurrence points. Doc. #21, PagelD#482.

Bowling maintains that this was a pretext for age discrimination.

       On June 16, 2017, Bowling filed suit, alleging age discrimination in violation

of the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. § 621, and

Ohio Revised Code § § 4112.02 and 4112.99. He also brought wrongful

termination claims based on federal and state law, and a claim of intentional

infliction of emotional distress.

      Defendants have moved for summary judgment on all claims. They maintain

that Bowling was terminated only because he exceeded the maximum number of

unexcused absences and late arrivals allowable under the Policy. Doc. #21,

PagelD#471. Defendants deny that Bowling's age had anything to do with his

termination.




II.   Summary Judgment Standard

      Summary judgment must be entered "against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial." Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). The moving party always bears the initial

responsibility of informing the court of the basis for its motion, and identifying

those portions of the record which it believes demonstrate the absence of a




                                           4
genuine issue of material fact. Id. at 323; see also Boretti v. Wiscomb, 930 F.2d

1150, 1156 (6th Cir. 1991 ).

       "Once the moving party has met its initial burden, the nonmoving party must

present evidence that creates a genuine issue of material fact making it necessary

to resolve the difference at trial." Talley v. Bravo Pitino Rest., Ltd., 61 F.3d 1241,

1245 (6th Cir. 1995); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 (1986). Once the burden of production has so shifted, the party opposing

summary judgment cannot rest on its pleadings or merely reassert its previous

allegations. It is not sufficient to "simply show that there is some metaphysical

doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Rule 56 "requires the nonmoving party to go beyond

the [unverified] pleadings" and present some type of evidentiary material in support

of its position. Celotex, 4 77 U.S. at 324.          11
                                                          The plaintiff must present more than a

scintilla of evidence in support of his position; the evidence must be such that a

jury could reasonably find for the plaintiff." Michigan Prot. & Advocacy Serv., Inc.

v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

      Summary judgment shall be granted if the movant shows that there is no
                                                    11




genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a).   11
                                              Summary judgment will not lie if the dispute

about a material fact is 'genuine,' that is, if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248.

In determining whether a genuine dispute of material fact exists, a court must


                                                5
assume as true the evidence of the nonmoving party and draw all reasonable

inferences in favor of that party. Id. at 255. If the parties present conflicting

evidence, a court may not decide which evidence to believe. Credibility

determinations must be left to the fact-finder. 1OA Wright, Miller & Kane, Federal

Practice and Procedure Civil 3d § 2726 (1998).

       In determining whether a genuine dispute of material fact exists, a court

need only consider the materials cited by the parties.   Fed. R. Civ. P. 56(c)(3).   11
                                                                                          A

district court is not ... obligated to wade through and search the entire record for

some specific facts that might support the nonmoving party's claim." lnterRoyal

Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989), cert. denied, 494 U.S.

1091 ( 1990). If it so chooses, however, the court may also consider other

materials in the record. Fed. R. Civ. P. 56(c)(3).




Ill.   Analysis

       Bowling asserts five causes of action in his Complaint: ( 1) age discrimination

in violation of the Age Discrimination in Employment Act (" ADEA"), 29 U.S.C.

§ 621; (2) wrongful termination based on age discrimination in violation of the

ADEA; (3) age discrimination in violation of Ohio Revised Code § § 4112.02 and

4112.99; (4) wrongful termination based on age discrimination in violation of Ohio

Revised Code § § 4112.02 and 4112.99; and (5) intentional infliction of emotional

distress.




                                           6
       A.     Federal Claims

       The Court turns first to the federal claims.

             1.     ADEA

       Count I of Bowling's Complaint alleges a violation of the Age Discrimination

in Employment Act (" ADEA"). The ADEA makes it unlawful for an employer "(1)

to fail or refuse to hire or to discharge any individual or otherwise discriminate

against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual's age." 29 U.S.C.

§ 623(a)(1 ). The Supreme Court has interpreted this language to require a


plaintiff's age to be the "but-for" cause of the adverse employment action. Gross

v. FBL Fin. Servs., Inc., 557 U.S. 167, 176-78 (2009). The ADEA protects

individuals forty years of age and older. 29 U.S.C. § 631 (a).

      In an employment discrimination case, a plaintiff may withstand summary

judgment in one of two ways. First, the plaintiff may present direct evidence of

discrimination. Direct evidence is that evidence which, if believed, requires the

conclusion that unlawful discrimination motivated the adverse employment action.

Jacklyn v. Schering-Plough Healthcare Prods. Sales Corp., 17 6 F. 3d 9 21 , 9 2 6 (6th

Cir. 1999). For example, a facially discriminatory employment policy or an express

statement by a decision-maker of a desire to terminate an employee because he is

a member of a protected class would constitute direct evidence of discrimination.

See Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000).




                                           7
       Bowling has presented no direct evidence of age discrimination. Although

he testified that Enginetics' new CEO repeatedly talked about wanting to bring in

"newer, fresher faces," Bowling admits that he said nothing about age. Doc. #20,

PagelD#109. He also admits that no other manager expressed a preference for

hiring younger workers. Id. at Page ID# 110.

      Where, as here, the plaintiff has no direct evidence of age discrimination, he

may withstand summary judgment by presenting sufficient circumstantial evidence

from which a reasonable jury could infer a discriminatory motive. In such cases,

the burden-shifting framework set forth in McDonnell Douglas Corporation v.

Green, 411 U.S. 792 (1973), applies. See Upshaw v. Ford Motor Co., 576 F.3d

576, 587-88 (6th Cir. 2009). First, the plaintiff must establish a prima facie case

of age discrimination. The burden then shifts to the defendant to articulate a

legitimate, nondiscriminatory reason for the adverse employment action. The

plaintiff must then prove, by a preponderance of the evidence, that the reason

given is a pretext for discrimination. See Richardson v. Wal-Mart Stores, Inc., 836

F.3d 698, 704 (6th Cir. 2016) (explaining the burden-shifting analysis).

             a. Prima Facie Case

      To establish a prima facie case of age discrimination, Bowling must

demonstrate that: ( 1) he is a member of a protected class; (2) he was discharged;

(3) he was qualified for his position; and (4) he was replaced by someone outside

the protected class. Richardson, 836 F.3d at 704. There is no dispute that

Bowling, age 53, was a member of a protected class and was terminated from his


                                         8
position, for which he was qualified. He maintains that he was replaced by Todd

Altman, who was approximately 35 years old. Doc. #20, PagelD#122.

Defendants do not dispute this. See Doc. #27, PagelD#602.

      Accordingly, the Court finds that Bowling has established a prima facie case

of age discrimination.

             b. Legitimate, Non-Discriminatory Reason

      The burden then shifts to Defendants to proffer a legitimate, non-

discriminatory reason for terminating Bowling's employment. Defendants maintain

that Bowling was terminated because he amassed 16 occurrence points for

attendance violations in 2015. Doc. #21, PagelD##471, 495.

             c. Pretext

      To rebut this proffered reason for termination, Bowling must show, by a

preponderance of the evidence, that it: ( 1) has no basis in fact; (2) did not actually

motivate his termination; or (3) was insufficient to warrant his termination.

Provenzano v. LC/ Holdings, Inc., 663 F.3d 806, 815 (6th Cir. 2011 ). Bowling

attempts to establish pretext through the first two methods.

      First, Bowling argues that the proffered reason has no basis in fact because

he did not actually accumulate 16 occurrence points in 201 5. He challenges the

six points that were assessed for absences on February 15, June 22 and

November 16. Bowling maintains that his February 15, 2015, absence should not

have been counted as an unexcused absence because he provided a doctor's note




                                           9
for that date. It appears that the note was faxed to Linda Wright-Manuel on

February 16, 2015. Doc. #21-4, PagelD#524.

      At her deposition, Linda Wright-Manuel could not remember why the

February 15th absence had been designated as unexcused. She explained that,

typically, when an employee presented a doctor's note, she would approve the

absence and give the note to payroll manager Peg Huelsman. The points that had

been assessed would then be "taken out of the system." Doc. #21,

PagelD##474-79, 499-500. Wright-Manuel admitted that, had these two points

not been assessed, Bowling would not have been terminated. Id. at PagelD#490.

      Bowling also challenges the points that were assessed for unexcused

absences on Monday, June 22, 2015, and Monday, November 16, 2015. Bowling

maintains that these points were improperly assessed because he did not work on

Mondays. He worked only Fridays, Saturdays and Sundays. Doc. #20,

PagelD##189-190. Defendants note, however, that Bowling has presented no

evidence that he was not scheduled to work on the two Mondays in question. 2

      Citing the "honest belief" rule, Defendants argue that, regardless of whether

Bowling was improperly assessed points for his February 1 5, June 22 and

November 16 absences, summary judgment on the question of pretext is still



2
   The Court also notes that the dates listed in the Attendance Incident Reports
are in a column labeled "Processed through." See e.g., Doc. #21-3, PagelD#514.
Accordingly, even though June 22 and November 16 are the dates listed on the
Attendance Incident Report, it does not appear that this necessarily means that the
actual absences occurred on those dates.


                                        10
warranted. If Defendants terminated Bowling based on an honestly-held belief that

he had accumulated 16 occurrence points, summary judgment is justified even if

that conclusion is later shown to be mistaken. Loyd v. St. Joseph Mercy Oakland,

766 F.3d 580, 590-91 (6th Cir. 2014). The key inquiry is "whether the employer

made a reasonably informed and considered decision." Id. at 591 .

      If an employer invokes the honest-belief rule, the plaintiff "must put forth

evidence which demonstrates that the employer did not 'honestly believe' in the

proffered non-discriminatory reason for its adverse employment action."

Richardson, 836 F.3d at 706 (quoting Blizzard v. Marion Tech. Coll., 698 F.3d

275, 286 (6th Cir. 2012)).

      Bowling has not satisfied this burden. In fact, he does not address the

honest-belief rule at all. He points to no evidence that would support a finding that

Defendants did not honestly believe that he had accumulated 1 6 points as of

November 16, 2015. As Wright-Manuel testified, she did not audit the ADP

reports and, because they were directly tied to the employee's time clock records,

she had no reason to do so. Bowling has not alleged that she did not reasonably

rely on the ADP reports.

      Moreover, it does not appear that Bowling did anything to call these three

alleged errors to Defendants' attention. Wright-Manuel testified that Bowling did

not notify her that the February 15 absence should have been excused. Doc. #21,

PagelD#504. In addition, Bowling did not challenge the assessment of points for

his February 15 or June 22 absences even though he had the opportunity to object


                                         11
when he signed the written warnings in March and in July. See Doc. #20-24,

PagelD#424; Doc. #20-25, PagelD#425.

      The Court concludes that Def end ants are entitled to the protection of the

honest-belief rule.

      In a second attempt to establish pretext, Bowling argues that the reason

proffered for his termination did not actually motivate Defendants' decision. He

argues that, even assuming that he had accumulated 16 occurrence points, the

circumstances surrounding his termination raise genuine issues of material fact

concerning pretext. He cites to Defendants' irregularities in enforcing the Policy as

it applied to him. As previously noted, the Policy provides that written warnings

are triggered by the assessment of the 10th and 12th occurrence points. The 14th

occurrence point triggers a third written warning and a 3-day suspension without

pay. The 16th occurrence point triggers the employee's termination. Doc. #20-4,

PagelD#280.

      The Court agrees that Defendants deviated from their own Policy. The

evidence shows that Bowling was given an "Employee Awareness Report," dated

February 23, 2015. It notified Bowling that he had accumulated "5 or more

points." This document was signed by Bowling and his supervisor on March 8,

2015. Doc. #20-24, PagelD#424. On July 21, 2015, Bowling was given a "first

written warning at 12 or more points." It was signed by Bowling and his

supervisor on August 2, 2015. Doc. #20-25, PagelD#425. Wright-Manuel




                                          12
testified that this encompassed the written warnings for both the 10-point and 12-

point triggers. Doc. #21, PagelD#482-84.

      There is no evidence that Bowling received any written warnings after July

21, 201 5. In fact, although he had allegedly accumulated 14 occurrence points by

July 17, 2015, there is no evidence that Defendants provided any written warning

or imposed a 3-day suspension without pay. Wright-Manuel could not explain why

this did not happen. Doc. #21, PagelD##487-88. She testified that, even if

Bowling did not receive a written warning, he always had access to his point total

through his ADP account. In the alternative, he could have requested that

Defendants run a report for him. Id. at PagelD#483.

      On November 16, Bowling allegedly accumulated the last two points that

triggered his termination. Nevertheless, he was not notified of his termination until

November 30, 2015, after he returned to work after the Thanksgiving holiday.

Wright-Manuel told him that he had exceeded his point limit under the Policy and

was being terminated. Doc. #21, PagelD##492, 495.

      Although Defendants' failure to fully comply with its own Policy is

problematic, Bowling has failed to explain how it raises any suggestion of pretext.

Defendants note that between January 1, 2014, and March 31, 2016, Enginetics

terminated 13 employees who had accumulated 16 occurrence points under the

Policy. Only 3 of those 13 employees were over the age of 40.       Doc. #20-7,

PagelD#428.




                                          13
      Bowling has presented sufficient evidence from which a reasonable jury

could easily find that Defendants' attendance policy was poorly administered and

that Defendants' errors unfairly resulted in his termination. Nevertheless, based on

the evidence presented, no reasonable jury could find that the proffered reason for

Bowling's termination was pretextual. The evidence is simply insufficient to

support any inference that Bowling's age was the but-for cause of his termination.

Bowling maintains that, after the new CEO took over, several older employees

were slowly weeded out and were replaced by younger employees. He speculates

that this was done to save money. However, he admits that he has no evidence to

support his claim that he was terminated because of this or because of his age.

Doc. #20, PagelD##115, 218-20.

      Accordingly, the Court SUSTAINS Defendants' Motion for Summary

Judgment on Count I of the Complaint.

          2. Wrongful Termination

      In Count II of the Complaint, Bowling asserts a claim of "Wrongful

Termination Based on Age Discrimination in Violation of 29 U.S.C. § 621 et seq."

The factual allegations of this federal common law claim are, for all practical

purposes, duplicative of those in Count I. Because the Court has dismissed

Bowling's ADEA claim, summary judgment is warranted on the public policy claim

as well. See Hausler v. Gen. Elec. Co., 134 F. App'x 890, 895 (6th Cir. 2005)

("Public policy claims necessarily fail where the underlying statutory claims fail.");

Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 375 (6th Cir. 1999) (noting that


                                          14
the success of a public policy claim is contingent on the success of the ADEA

claim).

          For this reason, the Court SUSTAINS Defendants' Motion for Summary

Judgment on Count II, the federal common law wrongful termination claim.

          B. State Law Claims

          Because the Court has dismissed both of the federal claims, it declines to

exercise supplemental jurisdiction over Bowling's state law claims of age

discrimination, wrongful termination and intentional infliction of emotional distress.

See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (holding

that if federal claims are dismissed before trial, the state claims should be

dismissed as well); 28 U.S.C. § 1367(c)(3) (providing that district court may

decline to exercise supplemental jurisdiction if it has dismissed all claims over

which it has original jurisdiction). The Court therefore dismisses these three state-

law claims without prejudice to refiling in a state court of competent jurisdiction.




IV.       Conclusion

          For the reasons set forth above, the Court SUSTAINS IN PART Defendants'

Motion for Summary Judgment, Doc. #22. Counts I and II of Plaintiff's Complaint,

the federal claims, are DISMISSED WITH PREJUDICE. The Court declines to

exercise supplemental jurisdiction over Plaintiff's state law claims, Counts Ill

through V, and DISMISSES them WITHOUT PREJUDICE to refiling in a state court

of competent jurisdiction.


                                             15
      Judgment shall enter in favor of Defendants and against Plaintiff.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




Date: November 15, 2018
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          16
